Citation Nr: 1414908	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-26 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip and leg disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.

3.  Entitlement to a compensable rating for plantar fasciitis prior to September 14, 2010.

4.  Entitlement to a rating in excess of 10 percent for plantar fasciitis from September 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2006.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction rests with the RO in Denver, Colorado, from which the appeal was certified.

The Veteran testified at an August 2011 hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In pertinent part, the September 2012 Board decision denied the claim for an initial compensable rating for plantar fasciitis prior to September 14, 2010, but granted a 10 percent rating for plantar fasciitis beginning September 14, 2010.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision, and remanded the case back to the Board for compliance with the Joint Motion.  

The issues of entitlement to service connection for bilateral hip and leg disability, to include as secondary to a service-connected disability, and entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Prior to September 14, 2010, the Veteran's plantar fasciitis was manifested by no more than mild symptoms.  

2.  From September 14, 2010, the Veteran's plantar fasciitis has been manifested by no more than moderate symptoms such pain on manipulation and use of her feet and tenderness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for plantar fasciitis were not met prior to September 14, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5276, 5284 (2013).  

2.  The criteria for greater than a 10 percent disability rating for plantar fasciitis, for the period beginning September 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5276, 5284 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2004 from the RO to the Veteran, which was issued prior to the RO decision in March 2005.  An additional letter was issued in April 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Acting VLJ (AVLJ) noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and/or severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran's plantar fasciitis is rated by analogy under Diagnostic Code 5276, which contemplates acquired flat foot (pes planus).  For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate, moderately severe, and severe residuals of foot injuries are rated 10, 20, and 30 percent disabling, respectively.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

Prior to September 14, 2010

The Board finds that the evidence of record does not support a compensable rating for the Veteran's bilateral plantar fasciitis under Diagnostic Code 5276 prior to September 14, 2010.  Significantly, the VA progress notes and VA examination in August 2006 are void of any clinical evidence of a weight-bearing line over or medial to the great toe, any gross deformity, or inward bowing of the Achilles tendon.  Additionally, while the Veteran indicated that she wore orthotics during the day to control the pain, there were no clinical findings of pain on manipulation and use of the feet.  To the contrary, on physical examination there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight-bearing.  Nor was there any evidence of skin or vascular changes in the feet, or any shoe-wear pattern that would indicate abnormal weight-bearing.  It is noteworthy that the VA examiner noted that, due to use of orthotics and a night brace, the Veteran was able to walk around fairly normally.  Moreover, VA treatment records dated between August 2006 and October 2010 do not indicate that the Veteran was experiencing difficulty due to her plantar fasciitis.  Rather, the only evidence referring to the feet in these records indicated that the Veteran had a normal gait.  The private treatment records and reports dated between May 2006 and August 2011 are negative for symptoms related to plantar fasciitis, although a May 2006 record did note that she had the disorder.  In sum, this evidence indicates either asymptomatic plantar fasciitis or mild symptoms at most.  

Therefore, the Board finds that the criteria for a compensable rating for bilateral plantar fasciitis are not met for the period prior to September 14, 2010.  The Board finds that the disability is not shown to be moderate in degree under Diagnostic Code 5276.  Furthermore, the evidence does not show a weight-bearing line over or medial to the great toe or inward bowing of the Achilles tendon.  While the Veteran has complained of pain on use of the feet, that showing does not raise the level of the disability to moderate in the absence of evidence showing that the other criteria for a 10 percent rating are met.  

The Board also finds that the evidence does not establish entitlement to a compensable rating for bilateral plantar fasciitis under Diagnostic Code 5284 prior to September 14, 2010.  Based upon the evidence of record prior to September 14, 2010, the Board finds that the Veteran's bilateral foot disability was no more than mild in degree.  As noted above, while the Veteran had been prescribed orthotics which provided some relief, she has not required the use of assistive devices.  The Veteran has subjectively complained of pain and fatigability.  Again, on examination of the feet in August 2006, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight-bearing.  Thus, the Board concludes that the evidence of record does not support an initial compensable disability rating under Diagnostic Code 5284 for the period prior to September 14, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) do not apply, as on VA examination in August 2006 the Veteran was not found to have any of these disabilities.  

Beginning September 14, 2010

However, the Board finds that the September 2010 VA examination report reflects symptoms which cause a moderate impairment.  The Veteran reported worsening daily pain due to her disability, especially when standing on her feet for more than 90 minutes.  The Veteran also reported an inability to run more than one mile.  She indicated use of a night brace, and Motrin.  The examiner noted complaints of pain, heat, stiffness, weakness, and lack of endurance.  On examination, the examiner noted tenderness as evidenced by, on the left foot, pain on palpation of the arch and the lateral aspect of the foot and mid tarsal area and, on the right foot, pain on palpation of mid arch and at ball of foot at first and second metatarsal heads.  The examiner also noted mild pain on palpation at the heel and the hind foot.  An X-ray of the right foot indicated minor spurring on the first metatarsal phalangeal joint, and indicated a round lucency overlying the plantar aspect of the anterior os calcis, possible artifact due to projection, small cyst, not excluded.  On the left foot, X-ray evidence indicated bipartite medial hallux sesamoid bone with smooth margins.  

Similarly, the Veteran testified at her August 2011 Board hearing that on average she experienced foot pain 20 days per month, even while utilizing over-the-counter medications, stretching exercises, icing, and other nonprescription efforts.  Based on this evidence, the Board finds a 10 percent rating warranted for moderate impairment.  The September 2010 examination findings indicate pain on manipulation and use of both the feet, perhaps due to some form of deformity noted by X-ray evidence.  The findings also report tenderness in both feet.  

Based on the above, the Board finds that, since September 14, 2010, the Veteran's symptoms more closely approximate the criteria for a 10 percent evaluation for the feet under Diagnostic Code 5284 for moderate impairment.  However, a rating higher than 10 percent for plantar fasciitis is not warranted under Diagnostic Code 5284 from September 14, 2010.  Even taking into account additional functional impairment due to associated symptoms, the Board finds that the functional loss inherent in the Veteran's bilateral foot disorder does not establish actual or the functional equivalent of more than a moderate level of impairment of the feet.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 Mitchell, supra; DeLuca, supra.  The September 2010 VA examination report notes no assistive devices were necessary for ambulation and no effect on the Veteran' occupation or daily activities was reported.  The September 2010 VA joints examination report notes pain on palpation of both feet, the Veteran is able to stand for more than one hour and is able to walk from 1 to 3 miles.  

The Board notes that the Veteran does not qualify for the next-higher rating under these criteria because the objective evidence does not indicate that the overall symptomatology of the Veteran's plantar fasciitis more nearly approximates moderately severe foot injury, the criteria for the next higher 20 percent rating.  The symptomatology of the Veteran's foot disabilities have been characterized as mild to moderate in the most recent VA examination report.  There was no objective finding in this report that her disabilities were more than moderate, and certainly no evidence indicating that they reach the level identified as moderately severe.  

The term moderate severe is not specifically defined by the regulation, but a review of other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To name a few examples, a 10 percent rating (which is the rating assignable under Diagnostic Code 5284 for moderate foot injury) may also be assigned in cases where there is hallux valgus that has been surgically corrected with resection of a metatarsal head, or hallux valgus of such a degree that it is equivalent to amputation of a great toe, see 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013); or where all toes of a foot are hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2013); or where the great toe has been amputated without metatarsal involvement, see 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2013).  The Veteran's disability, which has been shown to cause tenderness and some pain after prolonged standing does not rise to such levels.  In other words, it is not the sort of disability contemplated by the rating criteria for a 20 percent rating, in this case under Diagnostic Code 5284.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of greater than a 10 percent rating for bilateral plantar fasciitis beginning September 14, 2010.  

The September 2010 report of examination notes no hammer toe, hallux valgus, hallux rigidus, pes cavus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones, associated with the Veteran's bilateral plantar fasciitis.  As such, Diagnostic Codes 5277, 5278, 5280, 5281, 5282, and 5283, are not applicable.  Schafrath, supra.  The maximum evaluation under Diagnostic Code 5279 is 10 percent.  

The Board has also considered the application of extra-schedular rating in this case under 38 C.F.R. § 3.321(b) (1).  The evidence of record shows that the functional effect of the Veteran's disability does impact her ability to stand and ambulate for long periods of time.  Although the Veteran's disability causes her functional impairment, the evidence of records does not show that her foot disability has resulted in marked interference with earning capacity or employment beyond that interference already contemplated by the assigned evaluation, or that it has necessitated frequent periods of hospitalization.  The Board therefore finds that the impairment resulting from the Veteran's disability is appropriately compensated by the schedular rating.  Referral by the RO to the Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for plantar fasciitis, for the period prior to September 14, 2010, is denied.  

Greater than a 10 percent rating for plantar fasciitis, for the period beginning September 14, 2010, is denied.  


REMAND

The September 2012 Board decision remanded the issues of entitlement to service connection for bilateral hip and leg disability, and for a left shoulder disability, for further development of factual and medical evidence, to specifically include obtaining a VA medical opinion which addressed the etiology of the claimed bilateral hip and leg disability as well as the left shoulder disability.  

A copy of the April 2013 supplemental statement of the case, associated with the record, refers to a December 2012 VA Compensation and Pension examination.  However, neither the paper nor the electronic claims file includes a copy of that examination report.  There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the issues of entitlement to service connection for bilateral hip and leg disability, to include as secondary to a service-connected disability, and entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability are REMANDED for the following actions: 

1.  Obtain and associate with the claims file, either in paper or electronic form, the December 2012 VA examination report discussed above.  

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


